Citation Nr: 9927625	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-44 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder.

2.  Entitlement to service connection for a chronic acquired 
left knee disorder.

3.  Entitlement to service connection for headaches claimed 
as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1976 to November 
1980 during which time he was an aerospace ground equipment 
repairman.

In November 1980, the RO denied entitlement to service 
connection for a low back disorder.  However, there is no 
documentary evidence to reflect that the veteran was notified 
of that decision, nor of his appellate rights in regard 
thereto.  

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back injury, and 
determined that the claims for service connection for 
headaches as secondary to chemical exposure and a bilateral 
knee condition were not well grounded.  

However, with regard to the low back issue, absent 
verification of appropriate notification of the 1980 
decision, the Board will not, as did the RO, consider the 
claim on the basis of submission of new and material 
evidence.

In September 1996 the RO denied entitlement to service 
connection for degenerative joint disease of the left knee, 
and granted service connection for degenerative joint disease 
of the right knee with assignment of a noncompensable 
evaluation.  The RO affirmed the determinations previously 
entered in subsequent decisions.

The veteran and his brother provided testimony at a hearing 
held at the RO in December 1997, of which a transcript is of 
record.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired low back disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim of entitlement to service connection for a 
chronic acquired left knee disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

3.  The claim of entitlement to service connection for 
headaches claimed a secondary to chemical exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired low back disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 

2.  The claim of entitlement to service connection for a 
chronic acquired left knee disorder is not well grounded.  38 
U.S.C.A. § 5107. 

3.  The claim for entitlement to service connection for 
headaches claimed as secondary to chemical exposure is not 
well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis), (2) an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).
The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998). 

In fact, the Court has further recently held that the VA is 
precluded from further developing the evidence absent a well-
grounded claim.  See Morton v. West, 12 Vet. App. 477 (1999).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  

When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  The Court has held that 
by definition, congenital disorders are for the most part, 
preexisting, and should be treated as such.

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service based on all 
of the evidence.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b) (1998).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court finds that a condition that worsened during service 
and then improved due to in-service treatment to the point 
that it was no more disabling than it was at induction is 
analogous to a condition that has flared up temporarily.  

However, Section 3.306 provides that the 'ameliorating", 
"usual effects" of "medical or surgical treatment" "will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service."  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  Furthermore, the Court concludes that 
the question of whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches.  Accordingly, 
the Court holds that where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Finally, while the provisions of 38 C.F.R. § 3.303(c) usually 
preclude the grant of service connection for a congenital or 
developmental anomaly such as given osseous anomalies in the 
back or a developmental defect in the pars interarticularis, 
under certain circumstances, service connection may be 
granted on the basis of aggravation.  See Thompson v. United 
States, 405 F.2d 1239 (Ct.Cl. 1969); Monroe v. Brown, 4 Vet. 
App. 513 (1993); and related VA General Counsel Precedent 
Opinions.  In the latter instance, it was noted, in part, 
that when a defect or disease is of a congenital nature, 
there is justification for finding that the disease 
preexisted service (and thereafter, the issue is whether 
there was inservice aggravation).  See also Monroe v. Brown, 
4 Vet. App. 513 (1993).



A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  
Further, it is not necessary that a specific link be shown 
between inservice activity and the deterioration of the 
preservice disability in order to prevail.  It is enough that 
the aggravation occurred in service.  See Browder v. 
Derwinski, 1 Vet. App. 204 (1991).

The Board would note that a medical opinion based upon an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

When there is a well-grounded claim, a VA examination may be 
authorized under 38 C.F.R. § 3.326.  Collaterally, a veteran 
is expected to appear for any scheduled examination pursuant 
to 38 C.F.R. § 3.655, and if he/she does not, the claim will 
be adjudicated based on the evidence of record. 

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Low Back Disorder
Factual Background

The service entrance examination in March 1976 showed no back 
defects or complaints.

In June and July 1977, the veteran complained of low back 
pain for 2 days.  He said he had twisted his back playing 
basketball.  Examination showed normal gait and no other 
abnormal findings.  Diagnosis was low back pain and he was 
given Robaxin and heat.  He continued to complain into August 
1977 and said that the pain was now radiating into his neck.  
Examination showed no paraspinous muscle tenderness.  
Diagnosis was back strain/muscle sprain for which medication 
and local heat were recommended, and he was told not to do 
lifting over 10 pounds for a week.

In November 1977, the veteran complained that pain was only 
relative to when he bent over; it was without radiation and 
caused no problems climbing stairs or descending.  
Examination showed no abnormalities.  X-rays showed only 
spondylolysis on the left at L-4/L5.  He was told to do 
exercises .  Follow-up examination showed spondylolysis.  

X-ray reports from that time frame showed a slight tilt of 
the spine with convexity to the left and no evidence of 
spondylolisthesis or disc space narrowing.  One other X-ray 
was entirely normal.  A third radiographic examination in 
December 1977 showed defect at the level of pars 
interarticularis of L-5 on the left side without evidence of 
spondylolisthesis.

In November 1978, the veteran complained of a 2 1/2 year 
history of back pain but said that this had not gotten worse.  
It was noted that he had a history of spondylosis at L-4-/L-
5.  Physical examination was negative.  Low back pain was 
diagnosed and he was told to use a bed board and heat and do 
Williams exercises.  He had similar complaints in December 
1978.

In October 1979, the veteran complained of low back pain.  It 
was noted that prior X-rays had been negative.  Diagnosis was 
low back pain.  

The veteran had similar complaints in January 1980 when he 
was said to have full range of motion and the only positive 
finding was a historical notation of spondylolysis of L-4/L-
5.  

A VA back X-ray dated in August 1996 showed a negative low 
back.

VA outpatient reports from October 1996 show complaints of 
low back pain for several years.   

On VA examination in July 1997, the veteran referred to 
having had back problems in service.  He said that he had had 
back complaints since service for which he sought care on 
occasion and had more recently been seen by his own physician 
who prescribed extra strength Tylenol for the back 
discomfort.  The examiner noted lumbosacral discomfort in the 
right sacroiliac area.  The examiner noted the history of a 
congenital radiograph defect; current X-rays showed no back 
abnormalities.

The veteran was asked to provide additional evidence.  In a 
VA Form 21-4138 submitted in September 1997, he said that he 
had been seen in Corpus Christi up to December 1996, and 
since then by a private physician.

At the personal hearing held in December 1997, the veteran 
and his brother testified that he had had back complaints.  

Outpatient reports from 1997 show complaints of chronic low 
back pain.

Additional VA examinations were scheduled for January and 
March 1999 to secure additional information and specific 
medical opinion as to the veteran's back problems, i.e., 
whether any inservice congenital problem had been aggravated, 
a diagnosis of current back problems, whether the veteran had 
any back problem in service other than of a congenital 
nature, etc.  The veteran was notified of such examinations 
and did not report therefor.

National Personnel Records Center (NPRC) has recently 
certified that no additional service records are available.

Analysis

The basic threshold issue is whether a well-grounded claim 
has been presented.

In that regard, service medical records show several 
complaints of low back pain, on one occasion at least 
following a sport injury.  X-rays, as cited above, in 
service, were somewhat equivocal but seemed to show no 
residuals of any back injury but possibly a developmental 
defect at the pars interarticularis, L-4/L-5 level.  There 
was nothing to show that the veteran had developed increased 
low back problems in service, even assuming that this 
possible underlying developmental defect, if in fact 
confirmed, had existed prior to entry.




Since then, the veteran has submitted evidence that tends to 
show he continues to have chronic low back complaints.  
Interestingly enough, the VA examinations and outpatient 
findings also show low back complaints and various diagnoses 
of low back pain, but no X-ray findings reflective of osseous 
abnormality of any significance, including of a congenital or 
developmental variety.  

Thus, while it can be reasonably held that one of the pivotal 
mandates has been at least partially fulfilled, namely the 
presence of a low back problem in service, the other two 
facets of a well grounded claim are absent, namely a current 
disability and more importantly, a responsible and credible 
statement by a medical expert as to a nexus between the two.

In that regard, parenthetically it is of note that on two 
subsequent occasions, VA examinations were scheduled to more 
thoroughly evaluate the potentially relevant and pertinent 
questions at hand, i.e., whether the veteran had a 
developmental back problem at some point, including in 
service, and if so, had this been changed in service, whether 
he had evidence of other back problems in service, etc.  

Any clarifications that might have been obtained as a result 
of such reexamination are moot since the veteran failed to 
report for such assessments.  Accordingly, under pertinent 
regulations, the case must be adjudicated on the evidence at 
hand. which is, in any event, quite clear cut and 
unequivocal.

None of the evidence relates to or in any way serves to link, 
on the basis of competent medical authority, a chronic low 
back disorder to active service on the basis of either 
incurrence or aggravation, however the inservice and 
postservice back complaints may be described.  


The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquired low 
back disorder, the doctrine of reasonable doubt is not 
applicable in this case.  38 U.S.C.A. § 5107.  


Left knee disorder
Factual Background

The entrance examination in March 1976 was negative for left 
knee complaints.

In March 1978, the veteran complained of pain in the left 
foot following a tripping incident. There was some tenderness 
over the anterior tibial tendon; X-rays were negative.  No 
left knee disorder was complained of or found.

While the veteran complained of problems with his right knee 
in service, on only a single occasion did he reference his 
left knee, and that was tangentially in January 1979 when he 
said that he had bilateral knee pain.  Diagnosis was 
chondromalacia, but there were no specific clinical findings 
with regard his left knee.

The veteran filed a claim in 1996.

On VA examination in July 1996, the veteran complained of 
having had left knee problems including popping.  He said 
that he had not sought out professional care for his knee.  
On examination, there was essentially no left knee 
abnormality, although X-ray reportedly showed degenerative 
joint disease (in both knees).

Report of VA examination including X-rays in August 1996 
showed an unremarkable left knee.
 
VA outpatient reports from October 1996 show complaints of 
knee problems for several years.  It was thought that the 
veteran had degenerative joint disease and there was 
tenderness on palpation of the knee.

Outpatient reports from 1997 show complaints of chronic left 
knee pain.  

At the personal hearing held in December 1997, the veteran 
said he had had knee problems in service and since for which 
he took pain medication.  

National Personnel Records Center (NPRC) has recently 
certified that no additional service records are available.

Additional VA examinations were scheduled for January and 
March 1999 for which the veteran did not report.

Analysis

Again, the threshold question is whether a well-grounded 
claim has been presented.

In this case, the veteran had a singular incident in service 
when he was said to have bilateral (i.e., including left 
knee) complaints.  However, notwithstanding the veteran's 
allegations to the contrary, records are devoid of any sign 
of a chronic left knee disorder in or since service, 
including on recent X-rays and other evaluations, let alone a 
medical finding sufficient to establish a nexus between the 
two.  Absent all three pivotal elements of a well grounded 
claim, the claim is denied.  It appears that all pertinent 
records have been obtained and the veteran had not indicated 
to the contrary.  McKnight v. Gober and Epps v. Gober, op. 
cit. 

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a chronic acquired left 
knee disorder, the doctrine of reasonable doubt is not 
applicable in this case.  38 U.S.C.A. § 5107.  


Headaches as secondary to chemical exposure
Factual Background

Headaches were not mentioned on the entrance examination in 
March 1976.

In May 1976, the veteran was seen at the dispensary with 
complaints of headache and nasal congestion with coughing in 
the evening.  Diagnostic impression was sinus drainage and he 
was given medications including Tylenol, Actifed and 
Robitussin.

In March 1978, the veteran complained of chills and nasal 
problems with sneezing, coughing and headaches as well as 
backache for 3 days.  Examination was negative and diagnosis 
was upper respiratory infection for which he was given 
medications.

Service records show no evidence or finding or claims of 
exposure to chemicals or headaches in association therewith.

The veteran filed a claim in 1996 but submitted no evidence 
of headaches, exposure to chemical or other pertinent data.



At the personal hearing held in December 1997, the veteran 
stated that he had had headaches in service and had been 
given Aspirin.  On inquiry, he reported that he had been 
exposed to the chemicals in cleaning solvents while in 
service.

At the hearing, the veteran claimed that he had had headaches 
in and since service.  His brother recalled that he had 
written home about various problems.  Since then, he had 
taken pain medications for the various problems including 
headache, and for which he sometimes was required to rest. 

VA outpatient reports from October 1996 show complaints of 
headaches on a daily basis for which his medication was not 
helping.

Outpatient reports from 1997 show complaints of chronic 
headaches.  

National Personnel Records Center (NPRC) has recently 
certified that no additional service records are available.

Additional VA examinations were scheduled for January and 
March 1999 for which the veteran did not report.

Analysis

Once more the threshold question is whether a well-grounded 
claim has been presented.

Service documentation reflects two instances of complaints of 
headache in association with other common complaints due to 
routine sinusitis or upper respiratory infection which 
resolved promptly and without residuals.  

There is no inservice sign of exposure to chemicals (other 
than what might be assumed for an aerospace ground equipment 
repairman in any event) let alone any evidence of headaches 
as a result thereof, let alone chronic residuals thereof in 
or since service.  The veteran now complains of headaches on 
outpatient reports in the 1990's, but there is no credible 
medical opinion or other satisfactory nexus established 
between any current complaint of headaches and any incident 
of service including, but certainly not limited to, alleged 
exposure to chemical compounds.  

Absent two if not all three pivotal elements of a well 
grounded claim, the claim is denied.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for headaches alleged to be 
secondary to chemical exposures, the doctrine of reasonable 
doubt is not applicable in this case.  38 U.S.C.A. § 5107.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired low 
back disorder, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired left 
knee disorder, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for headaches claimed as 
secondary to chemical exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

